Name: Commission Regulation (EC) NoÃ 71/2007 of 25 January 2007 establishing that no award shall be made in the framework of the standing invitation to tender of white sugar provided for in Regulation (EC) NoÃ 38/2007
 Type: Regulation
 Subject Matter: economic geography;  marketing;  trade policy;  trade;  beverages and sugar
 Date Published: nan

 26.1.2007 EN Official Journal of the European Union L 19/33 COMMISSION REGULATION (EC) No 71/2007 of 25 January 2007 establishing that no award shall be made in the framework of the standing invitation to tender of white sugar provided for in Regulation (EC) No 38/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph and point (b) of the third subparagraph of Article 33(2) thereof, Whereas: (1) Commission Regulation (EC) No 38/2007 of 17 January 2007 opening a standing invitation to tender for the resale for export of sugar held by the intervention agencies of Belgium, the Czech Republic, Spain, Ireland, Italy, Hungary, Poland, Slovakia and Sweden (2) requires the issuing of partial invitations to tender. (2) Pursuant to Article 4(1) of Regulation (EC) No 38/2007 and following an examination of the tenders submitted in response to the partial invitation to tender ending on 25 January 2007, it is appropriate to decide that no award shall be made for that partial invitation to tender. (3) The measures provided for in this Regulation are in accordance with the opinion of the Sugar Committee, HAS ADOPTED THIS REGULATION: Article 1 For the partial invitation to tender ending on 25 January 2007, for the product referred to in Article 1(1) of Regulation (EC) No 38/2007, no award shall be made. Article 2 This Regulation shall enter into force on 26 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 11, 18.1.2007, p. 4.